Case 2:20-cv-00598-ODW-SK Document 47 Filed 08/28/20 Page 1 of 3 Page ID #:199




 1                                                                                             O
 2
 3
 4
 5
 6
 7
 8                        United States District Court
 9                        Central District of California
10
11   SIERRA BROWN,                                   Case № 2:20-cv-0598-ODW (SKx)
12
                         Plaintiff,                  ORDER GRANTING
13                                                   DEFENDANTS’ MOTION TO
14         v.                                        DISMISS [42]
15   UMG RECORDINGS, INC., et al.,
16
                         Defendants.
17
18         Before the Court is Defendants UMG Recordings, Inc., Interscope Geffen
19   A&M Records, Inc.,1 and Warner-Tamerlane Publishing Corp.’s (“Defendants”)
20   Motion to Dismiss Plaintiff Sierra Brown’s Complaint (“Motion”). (See Mot.) After
21   carefully considering the papers filed in connection with the Motion, the Court
22   deemed the matter appropriate for decision without oral argument on August 4, 2020.
23   Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.
24         On January 21, 2020, Brown initiated this action for copyright infringement
25   against numerous defendants. (See Compl., ECF No. 1.) Despite the Court granting
26   Brown several extensions of time to serve, all but the moving Defendants have been
27   1
      Defendants note that Interscope Geffen A&M Records is an unincorporated division of UMG
28   Recordings, Inc., and has been erroneously sued here as “Interscope Geffen A&M Records, Inc.”
     (Mot. to Dismiss (“Mot.”) 1, ECF No. 42.)
Case 2:20-cv-00598-ODW-SK Document 47 Filed 08/28/20 Page 2 of 3 Page ID #:200




 1   dismissed as a result of Brown’s failure to timely complete service.           (See ECF
 2   Nos. 13, 34, 41, 46.)
 3         Defendants move to dismiss Brown’s Complaint for failure to state a claim
 4   pursuant to Federal Rule of Civil Procedure 12(b)(6). (See Mot. 1, 5.) Defendants
 5   noticed the Motion for August 10, 2020, which required Brown to file any opposition
 6   no later than July 20, 2020. See C.D. Cal. L.R. 7-9. Because Brown is proceeding pro
 7   se, Defendants expressly notified her of this deadline. (Notice of Mot. 1.) Defendants
 8   also informed Brown that, under the Local Rules, “[t]he Court may deem [Brown’s]
 9   failure to timely file opposition papers consent to the granting of Defendants’
10   Motion.” (Notice of Mot. 1 (citing C.D. Cal. L.R. 7-12).) However, to date, Brown
11   has filed no opposition.
12         Local Rule 7-9 requires an opposing party to file an opposition to a motion not
13   later than twenty-one days before the designated hearing date. C.D. Cal. L.R. 7-9. A
14   party that does not file an opposition may be deemed to consent to the granting of the
15   motion. C.D. Cal. L.R. 7-12; see Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995)
16   (upholding district court’s dismissal of plaintiff’s complaint based on failure to oppose
17   motion as required by local rules). Prior to dismissing an action pursuant to a local
18   rule, courts must weigh: (1) the public interest in expeditious resolution of cases,
19   (2) the court’s need to manage its docket, (3) the risk of prejudice to defendants,
20   (4) public policy favoring disposition of cases on the merits, and (5) the availability of
21   less drastic measures. Id. at 53 (quoting Henderson v. Duncan, 779 F.2d 1421, 1423
22   (9th Cir. 1986)). “Explicit findings with respect to these factors are not required.”
23   Ismail v. Cty. of Orange, SACV 10-00901 VBF (AJW), 2012 WL 12964893, at *1
24   (C.D. Cal. Nov. 7, 2012) (citing Henderson, 779 F.2d at 1424; accord, Malone v. U.S.
25   Postal Serv., 833 F.2d 128, 129 (9th Cir. 1987), cert. denied, 488 U.S. 819 (1988)). In
26   Ghazali, the Ninth Circuit found these factors satisfied where the plaintiff received
27   notice of the motion, had ample opportunity to respond, yet failed to do so. See
28   Ghazali, 46 F.3d at 54.




                                                 2
Case 2:20-cv-00598-ODW-SK Document 47 Filed 08/28/20 Page 3 of 3 Page ID #:201




 1         Consideration of the Ghazali factors convinces the Court of the propriety of
 2   granting the Motion. Further, Brown received notice of the Motion and had ample
 3   opportunity to respond, yet has not filed any opposition or other response. Brown was
 4   aware of the Motion because Defendants met and conferred with her before filing it
 5   and she provided Defendants with additional information regarding her claims. (See
 6   Mot. 3–4 (noting Brown provided color-copy music transcriptions).) Brown also
 7   received notice of the Motion via the Court’s CM/ECF system, as she applied for and
 8   was granted permission to file electronically as a pro se filer at the inception of the
 9   case. (See ECF No. 8.) Additionally, Brown was formerly active in this litigation,
10   having requested several extensions of time to serve defendants. (See “First” Ex Parte
11   Appl. for Extension, ECF No. 9; “First” Mot. for Extension, ECF No. 32; “Third”
12   Mot. for Extension, ECF No. 39.) Thus, she has demonstrated the ability to request an
13   extension of time when she desires one, yet she has not done so in response to
14   Defendants’ Motion.
15         Brown had notice of the Motion and was previously engaged in this matter, yet
16   has not responded to Defendants’ Motion. Brown offers no excuse for failing to
17   oppose. As such, the Court construes Brown’s failure to respond to Defendants’
18   Motion as consent to the Court granting it. Pursuant to Local Rule 7-12 and Ghazali,
19   the Court GRANTS Defendants’ Motion to Dismiss and DISMISSES Brown’s
20   Complaint. (ECF No. 42.)
21
22         IT IS SO ORDERED.
23
24         August 28, 2020
25
26                               ____________________________________
27                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
28




                                                3
